DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 16/552,608 (08/27/19) filed on 12/13/21.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 - 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
ALICE/ MAYO:  TWO-PART ANALYSIS
2A.   First, a determination whether the claim is directed to a judicial exception (i.e., abstract idea).  
Prong 1:  A determination whether the claim recites a judicial exception (i.e., abstract idea).

Groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity- fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes- concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Prong 2:  A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.

Considerations indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.

2B. Second, a determination whether the claim provides an inventive concept (i.e., Whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception  NOTE:  The only consideration that does not overlap with the considerations indicative of integration into a practical application associated with step 2A: Prong 2.



Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  NOTE:  The only consideration that does not overlap with the considerations that are not indicative of integration into a practical application associated with step 2A: Prong 2.

See also, 2010 Revised Patent Subject Matter Eligibility Guidance; Federal Register; Vol. 84, No. 4; Monday, January 7, 2019

Claims 2 - 19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
1:  Statutory Category
Applicant’s claimed invention, as described in independent claim 2, is/are directed to a process (i.e. a method).

2(A):  The claim(s) are directed to a judicial exception (i.e., an abstract idea).
PRONG 1:  The claim(s) recite a judicial exception (i.e., an abstract idea).
Certain Method of Organizing Human Activity

The claim as a whole recites a method of organizing human activity.  The claimed invention is involves tracking online game play involving a first user and at least one other user including a second user, and storing the tracked online game play as game history data; receiving a request from the at least one other user to initiate an online game session with the first user; assigning at least a first anonymous identifier to the first user and at least a second anonymous identifier to the second user; retrieving game history data for the first user and the second user, and classifying the first user within one of a plurality of preset tiers according to the retrieved game history data; 
and executing the online game session including at least the first user and the second user, including displaying the executed online game session operable by the second user, wherein display of a graphic representing the first user is altered according to in  a fundamental economic principles or practices (game play; controlling interactions between anonymous users); commercial or legal (game play; controlling interactions between anonymous users); and managing personal behavior or relationships or interactions between people (tracking; storing; receiving; assigning; retrieving; classifying, executing, displaying).  

The mere nominal recitation of “at least one processor” does not take the claim out of the method of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Mental Processes

The claim recites limitations directed to tracking online game play involving a first user and at least one other user including a second user, and storing the tracked online game play as game history data; receiving a request from the at least one other user to initiate an online game session with the first user; assigning at least a first anonymous identifier to the first user and at least a second anonymous identifier to the second user; retrieving game history data for the first user and the second user, and classifying the first user within one of a plurality of preset tiers according to the retrieved game history data; and executing the online game session including at least the first user and the second user, including displaying the executed online game session operable by the second user, wherein display of a graphic representing the first user is altered according to in which of the plurality of preset tiers the first user is classified.  

The limitation(s), as drafted, is/are a process that, under it’s broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components.   That is, other than reciting “at least one processor”, nothing in the claim element precludes the steps from practically being performed in the mind.  In other words, the claim encompasses the user manually tracking online game play involving a first user and at least one other user including a second user, and storing the tracked online game play as game history data; receiving a request from the at least one other user to initiate an online game session with the first user; assigning at least a first anonymous identifier to the first user and at least a second anonymous identifier to the second user; retrieving game history data for the first user and the second user, and classifying the first user within one of a plurality of preset tiers according to the retrieved game history data; and executing the online game session including at least the first user and the second user, including displaying the executed online game session operable by the second user, wherein display of a graphic representing the first user is altered according to in which of the plurality of preset tiers the first user is classified.
  
The mere nominal recitation of a generic computer does not take the claim limitation out of the mental processes grouping.  This/these limitation(s) recite a mental process. Thus, the claim recites an abstract idea.

PRONG 2:  The judicial exception (i.e., an abstract idea). Is not integrated into a practical application.
The claim recites the combination of additional elements of  “at least one processor” performing some of the steps; the game history data being stored in “memory”; and displaying a “gaming interface” on a “display”.  The additional element(s) is/ are recited at a high level of generality (i.e., as a generic computer performing the generic computer functions of (a) data receipt/ transmission (e.g., “receiving”, “retrieving”, etc. step(s) as claimed); (b) data processing (e.g., “tracking”, “assigning”, “executing”, etc. step(s) as claimed); (c) data storage (e.g., “storing”); and (d) data display (e.g., “displaying”, etc. step(s) as claimed).  The additional element(s) is/ are recited at a high level of generality (i.e., as general means of gathering data for game play), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The “at least one processor” that performs some the step(s) is also recited at a high level of generality, and merely automates the step(s).  The “at least one processor” limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  The claim is directed to an abstract idea.  

Since the claim(s) recite a judicial exception and fails to integrate the judicial exception into a practical application, the claim(s) is/are “directed to” the judicial exception.  Thus, the claim(s) must be reviewed under the second step of the Alice/ Mayo analysis to determine whether the abstract idea has been applied in an eligible manner.

2(B):  The claims do not provide an inventive concept (i.e., The claim(s) do not include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Furthermore, the additional element(s) under STEP 2A Prong 2 have been evaluated in STEP 2B to determine if it is more than what is well-understood, routine conventional activity in the field.   Applicant’s specification as filed 08/27/19 does not provide any indication that the “at least one processor” is anything other than generic, off-the-shelf computer components.  Furthermore, the prosecution history of the instant application provides Frenkel and Shaw operating in a similar environment, suggesting data receipt/ transmission (e.g., “receiving”, “retrieving”, etc. step(s) as claimed); (b) data processing (e.g., “tracking”, “assigning”, “executing”, etc. step(s) as claimed); (c) data storage (e.g., “storing”); and (d) data display (e.g., “displaying”, etc. step(s) as claimed) are well understood, routine and conventional.  Furthermore, the courts have recognized that computer functions or tasks analogous to those claimed by applicant such as (a) data receipt/ transmission (e.g., “receiving”, “retrieving”, etc. step(s) as claimed); (b) data processing (e.g., “tracking”, “assigning”, “executing”, etc. step(s) as claimed); (c) data storage (e.g., “storing”); and (d) data display (e.g., “displaying”, etc. step(s) as claimed) are well understood, routine and conventional.  Symantec, TLI, OIP Techs and buySAFE court decisions cited in MPEP § 2106.05(D) (ii) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Versata Dev. Group, OIP Techs court decisions cited in MPEP § 2106.05(D) (ii) indicate storing and retrieving information in memory is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  SAP America Inc. v. Investpic, LLC, 890 F.3d 1016 USPQ2d 1638 (Fed Cir. 2018) (displaying and disseminating financial information) and Intellectual Ventures 1 LLC v. Capital One Bank (USA) (advanced internet interface providing user display access of customized web pages) indicate displaying information is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 
For these reasons, there is no inventive concept in the claim, and thus the claim is ineligible.
Dependent claims 3 - 10 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, independent apparatus claim 11 is/are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claims.  The components (i.e., “at least one processor”, “at least one memory”, etc.) described in independent apparatus claim 11, adds nothing of substance to the underlying abstract idea.  At best, the product (apparatus) recited in the claim(s) are merely providing an environment to implement the abstract idea.  

Dependent claims 12 - 19 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2 and 11 recite, “wherein display of a graphic representing the first user in the gaming interface is altered according to in which of the plurality of preset tiers the first user is classified.”  It is unclear where there is specification support for “a graphic” or the for the graphic being “altered”. 
Response to Arguments
101

(1)Applicant argues the clamed invention is “integrated into a practical application”.
	The invention has been analyzed under Alice 101 in terms of how it is actually claimed, not how it is argued.  Contrary to applicant’s arguments, the following is noted with respect to applicant’s claimed invention: 
 (a) The alleged “improvements” are not associated with the “functioning of a computer” or rise in a “meaningful way beyond generally linking the use of the judicial exception to a particular technological environment” (i.e., Several of the steps/ acts required of the claimed invention (e.g., “storing”, “classifying”, “executing”, “displaying”) are silent regarding who/ what is performing them.  The (broadest reasonable interpretation (BRI) includes one where an entity (such as a human operator) is performing these steps/ acts independent of the machine (i.e., “electronic device”/”at least one processor”).  Thus, none of the limitations that even pertain to applicant’s alleged “improvements” with respect to the use of “preset tiers” are even required to be performed by the claimed machine (i.e., “electronic device”/”at least one processor”).  In other words, applicant’s alleged “improvements” have to be directed to the abstract idea not, an improvement in computer functionality.
(b) The claimed invention is not network-centric (i.e., The claimed invention encompasses a single machine (i.e., “electronic device” comprising “at least one processor”) that does not engage any other machine(s) to carry out the claimed invention.).  Thus, applicant’s remarks regarding “disparagement of the conventional art” in the Specification are not relevant.  Applicant’s Specification may discuss 
(c) It is noted that the features upon which applicant relies (e.g., (a) See pg. 15 of applicant’s Remarks as filed 12/13/21, “That is, the present invention allows for in-game mechanisms that at least identify the undesired anonymous players to the user for exclusion, so the user may be aware of who the user wishes to avoid.” (b) See pg. 16 of applicant’s Remarks as filed 12/13/21,” Thus, the present invention indicates an improvement to the existing technology of online gaming systems, enabling certain identification and interaction control of undesirable players, while maintaining the anonymity of all players.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
(d) Although the claimed invention recites a “wherein” clause which states, “wherein display of a graphic representing the first user in the gaming interface is altered according to in which of the plurality of preset tiers the first user is classified.”  This is not a positively recited step or act required to occur as part of the claimed invention and is not a positively recited step or act performed by the “electronic device”/”at least one processor” thereof.  See also, MPEP § 2103 I.C. and  MPEP § 2111.04 as “wherein” such as this have been interpreted as not further limiting of the claimed invention during prosecution of the instant application.  Applicant’s remarks appear to apply more significance than the actual claim language supports (e.g., (a) See pg. 17 of applicant’s Remarks as filed 12/13/21 which describes the language in terms of a positively recited 
	These interpretations of applicant’s claimed invention are consistent with applicant’s Specification as filed 08/27/19.  For example, pg. 12, lines 17-25 which recites:

In an embodiment, a server computer or centralized authority may not be necessary or desirable. For example, the present invention may, in an embodiment, be practiced on one or more devices without a central authority. In 20such an embodiment, any functions described herein as performed by the server computer or data described as stored on the server computer may instead be performed by or stored on one or more such devices.
 
Where a process is described, in an embodiment the process may operate without any user intervention. In another embodiment, the process includes some 25human intervention (e.g., a step is performed by or with the assistance of a human). 

	Applicant’s claimed invention fails to integrate the abstract idea into a practical application. 
(2)Applicant argues Berkheimer.
Applicant’s specification as filed 08/27/19 does not provide any indication that the “at least one processor” is anything other than generic, off-the-shelf computer components.  Furthermore, the prosecution history of the instant application provides Frenkel and Shaw operating in a similar environment, suggesting performing tasks such as (a) data receipt/ transmission (e.g., “receiving”, “retrieving”, etc. step(s) as claimed); (b) data processing (e.g., “tracking”, “assigning”, “executing”, etc. step(s) as claimed); (c) data storage (e.g., “storing”); and (d) data display (e.g., “displaying”, etc. step(s) as claimed) are well understood, routine and conventional.  Furthermore, the courts have recognized that computer functions or tasks analogous to those claimed by applicant such as (a) data receipt/ transmission (e.g., “receiving”, “retrieving”, etc. step(s) as data processing (e.g., “tracking”, “assigning”, “executing”, etc. step(s) as claimed); (c) data storage (e.g., “storing”); and (d) data display (e.g., “displaying”, etc. step(s) as claimed) are well understood, routine and conventional.  Symantec, TLI, OIP Techs and buySAFE court decisions cited in MPEP § 2106.05(D) (ii) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Versata Dev. Group, OIP Techs court decisions cited in MPEP § 2106.05(D) (ii) indicate storing and retrieving information in memory is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  SAP America Inc. v. Investpic, LLC, 890 F.3d 1016 USPQ2d 1638 (Fed Cir. 2018) (displaying and disseminating financial information) and Intellectual Ventures 1 LLC v. Capital One Bank (USA) (advanced internet interface providing user display access of customized web pages) indicate displaying information is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 
Prior Art.
	Withdrawn in light of applicant’s arguments and/ or amendments as filed 12/13/21
Remarks
The following claim drafted by the examiner is presented to applicant for consideration in addressing one or more of the objections and or rejections noted in this office action:  NOTE:  The examiner was unable to schedule a telephone interview in this application prior to issuance of this office action because the Customer Number associated with the case does not appear up to date.  If applicant would like discuss any outstanding matters in this office action, please update the Customer Number with the contact information for the current attorney of record and schedule an interview with the examiner prior to submitted the next response. 
CLAIM 2 A method comprising: 
tracking, by a server comprising at least one processor, game play involving a first user associated with a first client device and at least one other user associated with at least one other client device including a second user associated with a second client device, , by the server, the tracked online game play as game history data in a memory; 
receiving, by [[DELETE the at least one processor]] the server and from the second client device associated with the second user, a request [[DELETE from the at least one other user]] to initiate an online game session with the first client device associated with the first user; 
assigning, by [[DELETE the at least one processor]] the server, at least a first anonymous identifier to the first user associated with the first client device and at least a second anonymous identifier to the second user associated with the second client device; 
retrieving, by [[DELETE the at least one processor]] the server, the game history data from the memory for the first user associated with the first client device and the second user associated with the second client device, and classifying, by the server, the first user associated with the first client device within one of a plurality of preset tiers according to the game history data; 
retrieving, by the server, at least one rule for controlling interactions between anonymous users including the first user associated with the first client device and the second user associated with the second client device, wherein each of the plurality of tiers comprises at least one additional rule for controlling interactions between anonymous users including the first user associated with the first client device and the second user associated with the second client device; NOTE:  pg. 17, lines 13-15; pg. 18, lines 9-11.  NOTE: pg. 18, lines 26-30
and disposing, by the server, the request to initiate the online game session based at least on the game history data from the memory for the first user associated with the first client device and the second user associated with the second client device, and the at least one rule for controlling interactions between anonymous users including the first user associated with the first user device and the second user associated with the second user device, wherein disposing comprises:  NOTE:  pg. 17, lines 15-18; pg. 18, lines 11-13
executing, by the server, the online game session including at least the first user associated with the first client device and the second user associated with the second client device, including 
displaying, by the server via [[DELETE on a display]] a screen on the second client device associated with the second user, a gaming interface of the executed online game session [[DELETE operable by the second user]], wherein displaying comprises:
controlling, by the server via the screen on the second client device, representation of the first anonymous identifier assigned to the first user associated with the first client device based on said one of the plurality of preset tiers the first user associated with the first client device is classified. NOTE:  pg. 17, line 26+ - claim 18 line 2; col. 18, lines 14 - 19; col. 24, lines 13 - 22.
[[DELETE wherein display of a graphic representing the first user in the gaming interface is altered according to in which of the plurality of preset tiers the first user is classified.]] NOTE:  Specification support for “graphic” or it being “altered”?  
NOTE:  Analogous changes recommended for claim 11.

1.Recite network-centric, server-client environment.  
NOTE:  See Fig. 2; pg. 12, lines 6-16, not  pg. 12, lines 17-25; pg. 23, lines 20-25; pg. 25, line 24-30; pg. 27, lines 15+- col. 28, line 23
2.Recite all positively recited steps performed exclusively and explicitly by the claimed machine (i.e., Not open interpretation or performed by user).
NOTE:  pg. 12, lines 6-16, not  pg. 12, lines 17-25
3.  Positive recitation of steps/ acts related to the dynamic display/ interface

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3692